Title: Cash Accounts, April 1759
From: Washington, George
To: 



[April 1759]



Cash


Apl 9—
To Ditto [cash] of Charles Craik—Rent
£ 6. 5. 0


15—
To Ditto of my Brother Jno. Washington
0. 9. 6


20—
To Ditto of Colo. Custis’s Estate
96. 0. 0


24—
To Ditto of Ditto
7. 3. 0




To Ditto of Ditto
78.17. 6


25—
To Ditto of Ditto
50. 0. 0



To Ditto for a Horse sold Mr P: Claiborne
30. 0. 0



To Ditto of Colo. Custis’s Estate
14. 5. 9



To Ditto recd of John Campbell Esqr.
10. 0. 0


26—
To Ditto of Colo. Custis’s Estate
19. 0. 0



To Ditto of Ditto
10. 0. 0


Contra


April 7—
By Sundry Expens. in my Journey from Williamsburg to Fairfax
0.19. 1 1/2


8—
By Cash pd Peter Greenway
5. 0. 0


12—
By Ditto pd John Patterson
40. 0. 0


13—
By Ditto pd John Alton
1. 0. 0



By Ditto lodgd with Richard Stephenson
12. 0. 0


14—
By Ferriage at Occoquan 1/3. Tavern at Do 5/4½
0. 6. 7 1/2



By Exps. at Dumfries 3/.  Makg a pr Boots 17/6
1. 0. 6


15—
By my Mother’s Sue 6/7½  By Peacock 4/6
0.11. 1 1/2


17—
By Ferry at Layton’s 3/6—Exps. at Colemans 4/4½
0. 7.10 1/2


18—
By the Ferrymen at Claibornes
0. 1. 7 1/2



By Exps. at Doncastles 4/.  Chanes Raffg 40/
2. 4. 0



By Colo. Geo: Lee £96—By Mr Wormely 78.17.6
174.17. 6



By a Chr bot of Mr P. Claiborne Mr Braxton’s
50. 0. 0


24—
By Anthy Hay 7£ 3/  By Saml Golt 12/6
7.15. 6



By Jas Oglesby for a Negro Will
50. 0. 0



By my Bror Charles £10. Do for Mrs Thorn[to]n £19.3s.
29. 3. 0



By Do pd Trebells Subscription 20/
1. 0. 0



By pd Do for a Tickett 10/.  Fodder 17/6
1. 7. 6


